DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 53-93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites the limitation "chambers" in claim 94.  There is insufficient antecedent basis for this limitation in the claim.  Amending the claim to depend on claim 95 or 96 would overcome the rejection.
Claim 99 recites the limitations “the chambers”, “the inlet closing member” and “the outlet closing member” in claim 94.  There is insufficient antecedent basis for these limitations in the claim.  Amending the claim to depend on claim 96 would overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 94, 98 and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva Ferrara (US 20170241967 A1).
Regarding claim 94, Silva Ferrara teaches a sampler (fig. 1b) for collecting at least one analyte from a sample (Abstract), whereby the sampler is configured as a sampling unit, which is capable of sequentially collecting analytes from individual samples from a plurality of solids (collecting samples from multiple cork stoppers, [0086]).
Regarding claim 98, Silva Ferrara teaches a removal station (trap 4) for individually retrieving analytes evaporated from a sample in a specific chamber (the chamber being analyzed) and removing them from the sampling unit (by heating them so they pass to the detector 6).
	Regarding claim 100, Silvia Ferrara teaches a preheating station (another of the incubators 1) which is configured such that in operation the samples are flowed around with a gaseous fluid (incubators have independent gas flow and heating, [0096]).
Claims 94 and 95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheppers (US 5,646,334 A).
Regarding claim 94, Scheppers teaches a sampler (fig. 7) for collecting at least one analyte from a sample (collecting outgas samples, Abstract), whereby the sampler is configured as a sampling unit, which is capable of sequentially collecting analytes from individual samples from a plurality of solids (collecting samples from chambers 30; capable of being used sequentially by placing another sample in the chamber after an analyte is collected from one sample).
Regarding claim 95, Scheppers teaches a sample holder with several chambers (30) wherein each chamber is configured for receiving an individual sample whereby each of the chambers comprises an inlet and an outlet (fittings 33; one fitting (inlet) connected to source 40, fig. 4; flow meter 43 measuring flow of gas output from other fitting (outlet), col. 3 lines 49-50) such that a gaseous fluid flow can pass through each of the chambers and the inlets are arranged in a common inlet plane, whereas all of the outlets are arranged in a common outlet plane (all fittings are in the same plane, fig. 7).


	Allowable Subject Matter
Claims 96 and 101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 97 and 99 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881